UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-7358



CHRISTOPHER MICHAEL PALMER,

                                               Petitioner - Appellant,

          versus


DOUG WADDINGTON,

                                                Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CA-01-542-AM)


Submitted:   January 31, 2002               Decided:   February 6, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Christopher Michael Palmer, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Christopher Michael Palmer appeals the district court’s order

dismissing his petition filed under 28 U.S.C.A. § 2254 (West 1994

& Supp. 2001) as time-barred under the Antiterrorism and Effective

Death Penalty Act (AEDPA).      We have reviewed the record and the

district   court’s   opinion   and   find   no   reversible   error.   See

Hernandez v. Caldwell, 225 F.3d 435, 439 (4th Cir. 2000). Further,

we conclude Palmer is not entitled to equitable tolling of the

AEDPA’s one-year limitations period. See Harris v. Hutchinson, 209

F.3d 325 (4th Cir. 2000).      Accordingly, we deny a certificate of

appealability and dismiss the appeal.             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                 DISMISSED




                                     2